Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 38-42, 45-46, 48-57 are allowed. The art of record does not teach or render obvious a one-piece implant fixture including a concavity disposed in both the facial and lingual sides of both the head and shaft sections and terminating at the proximal end of the head section and extending radially inward towards a longitudinal axis of the one-piece implant fixture,  the concavity extending radially inward on at least the tapered portion of the head section that tapers inwardly towards the proximal end of the head section, such that the concavity extends radially inward further towards the longitudinal axis relative to the tapered portion of the head section, wherein a surface area of the concavity is largest at a proximal end of the concavity adjacent the most proximal portion of the head section and tapers to a point at the distal end of the concavity; a protrusion integrally coupled to the head section at a proximal location of the head section and oriented to align a partially conical surface with the facial side of the head section, wherein the protrusion, the head section, and the shaft .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.